MEMORANDUM **
Lyusya Gabrielyan, a native and citizen of Armenia, petitions for review of the *157Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Tecun-Florian v. INS, 207 F.3d 1107, 1108 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the agency’s denial of Gabrielyan’s asylum claim. In her opening brief, Gabrielyan does not challenge the IJ’s finding that she failed to establish past persecution, and has therefore waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). Although Gabrielyan challenges the IJ’s finding that she failed to demonstrate a well-founded fear of future persecution on the basis of her Pentecostal religion, substantial evidence supports the IJ’s conclusion. See Tecun-Florian v. INS, 207 F.3d at 1109 (petitioner failed to establish persecutors acted on account of his religious beliefs rather than in retribution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.